Citation Nr: 1126911	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral pes planus prior to January 10, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral pes planus and assigned a noncompensable rating from June 19, 2002, and a 30 percent rating from January 10, 2006.

In a March 2010 decision, the Board remanded the Veteran's claim for an initial compensable rating for bilateral pes planus prior to January 10, 2006, and denied a rating in excess of 30 percent thereafter.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an order which granted a joint motion for partial remand, dated that same month.  A copy of the motion and the Court's Order have been incorporated into the claims folder.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The joint motion states that the Board must remand the Veteran's claim so that his VA medical records regarding his pes planus disability dated between June 19, 2002, and January 10, 2006, may be obtained.  Ironically, these are the same records the Board requested the RO obtain in the remand portion of its March 2010 decision.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's VA treatment records regarding his pes planus disability dated from June 19, 2002, to January 10, 2006.

2.  If any of the requested records are unavailable the RO should make a finding of unavailability and notify the Veteran.  Such notice should describe the identity of the records, the efforts VA made to obtain the records, describe any further action VA will take on the claim, and provide notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2010). 

3.  Upon completion of the above requested development reconsider the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


